Citation Nr: 1215141	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy in the right sciatic nerve distribution.

2.  Entitlement to an effective date prior to September 26, 2003, for the grant of service connection for radiculopathy in the right sciatic nerve distribution.

3.  Whether VA benefits should be withheld due to the Veteran's being a fugitive felon.  

4.  Entitlement to an effective date prior to March 2, 2004, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an effective date prior to March 2, 2004, for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2011 statement, the Veteran stated that he wished to withdraw his appeal for an increased rating for radiculopathy in the right sciatic nerve distribution, for an effective date prior to September 26, 2003, for the grant of service connection for radiculopathy in the right sciatic nerve distribution, and whether VA benefits should be withheld due to the Veteran's being a fugitive felon.  

2.  There is competent evidence of record that the Veteran may have been unemployable due to his service-connected disability prior to March 2, 2004.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for radiculopathy in the right sciatic nerve distribution, the appeal for an effective date prior to September 26, 2003, for the grant of service connection for radiculopathy in the right sciatic nerve distribution, and the appeal of whether VA benefits should be withheld due to the Veteran's being a fugitive felon.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for referral to the Director of Compensation and Pension for consideration of an extraschedular TDIU prior to March 2, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In July 2011 the Veteran submitted a statement to the RO requesting withdrawal of his appeal for an increased rating for radiculopathy in the right sciatic nerve distribution, his appeal for an effective date prior to September 26, 2003, for the grant of service connection for radiculopathy in the right sciatic nerve distribution, and his appeal of whether VA benefits should be withheld due to the Veteran's being a fugitive felon.  Accordingly, the Board does not have jurisdiction to review the appeals for these issues, and these appeals are dismissed.

Extraschedular Consideration

The Veteran seeks an effective date prior to March 2, 2004, for the award of TDIU.  The Veteran first submitted a claim for TDIU in June 1998.  The RO denied the claim for TDIU in a May 2003 rating decision.  On March 2, 2004, the Veteran submitted a letter which could be interpreted as a disagreement with the May 2003 RO denial of his claim for TDIU.  The October 2004 rating decision on appeal granted TDIU on an extraschedular basis and assigned an effective date of March 2, 2004, for the award.

The record reveals that the Veteran has a high school education and that after discharge from service the Veteran went to truck driving school.  At an October 2001 hearing the Veteran testified that in 1996 his service-connected back disability got so bad that he could not drive anymore.  The Veteran stated that his back disability caused excruciating pain.  He reported that on flare-ups, the lower part of his body would go completely numb, he would lose body functions, and he would be bedridden for weeks.  At his February 2012 hearing the Veteran reported that after service he had been a truck driver.  He stated that he lost his job as a truck driver due to his service-connected back disability.  He testified that he attempted to work again in early 2000 at a pest control company.  The Veteran stated that within a few months he lost his pest control job due to his back disability.  

At the July 2011 hearing the Veteran stated that he has been unemployable since June 1998.  He asserted that even though he did not meet the percentage requirements for TDIU, he should still be granted an effective date prior to March 2, 2004, on an extraschedular basis, under 38 C.F.R. § 4.16(b).

Section 4.16(b) provides that even in cases where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Considering that the Veteran's claim for TDIU could be considered to have been pending since June 1998, and considering that there is some evidence that the Veteran may have been unemployable due to his service-connected back disability prior to March 2, 2004, the Board finds that referral of the Veteran's claim to VA's Director of Compensation and Pension Service for extraschedular consideration of TDIU for the period prior to March 2, 2004, is warranted.


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for radiculopathy in the right sciatic nerve distribution is dismissed.

The appeal of entitlement to an effective date prior to September 26, 2003, for the grant of service connection for radiculopathy in the right sciatic nerve distribution is dismissed.

The appeal of whether VA benefits should be withheld due to the Veteran's being a fugitive felon is dismissed.  

The Board having identified plausible evidence in the record that the Veteran was unemployable prior to March 2, 2004, referral of the claim to the Director of Compensation and Pension for consideration of an award of TDIU prior to that date on an extraschedular basis is granted.


REMAND

As explained above, although the Veteran did not meet the percentage requirements for TDIU, there is some evidence that the Veteran was unemployable due to his service-connected back disability prior to March 2, 2004.  Accordingly, the Veteran's claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b), for the period prior to March 2, 2004.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim to VA's Director of Compensation and Pension Service for extraschedular consideration as to whether the Veteran was unemployable due to service-connected disability prior to March 2, 2004.

2.  When the above is completed, readjudicate the claim of entitlement to TDIU prior to March 2, 2004.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


